DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered. 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3, 7-12, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Specifically, representative claim 1 recites:
An information management apparatus comprising: 
at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least: 
receive information about a driving feature of a vehicle from an in-vehicle device including a detection unit mounted on the vehicle, the driving feature being obtained based on a driving state of the vehicle, a driving environment around the vehicle and a driver's state detected by the detection unit; 
configure, on the basis of the received information, evaluation information indicating safety of the driving feature, the evaluation information being associated with an identifier of the vehicle; 
register the vehicle as a driving safety score if the evaluation information associated with the identifier satisfies a criterion, the driving safety score recommending the vehicle as a superior vehicle; 
transmit the registered driving safety score to another user differing from the vehicle, so as to become available for the other user; and 
select, on the basis of the driving safety score, the superior vehicle running within a -2-predetermined distance from a current location of a first vehicle, if information indicating the current location of the first vehicle and information indicating that the first vehicle uses a function in which at least some of driving operations are performed by an ECU (Electronic Control Unit) are received from an in-vehicle device mounted on the first vehicle, and 
whereinthe evaluation information is configured by evaluating the driving feature in a point-addition scoring manner on the basis of the received information, and 
then, the evaluation information is reset or discarded after a lapse of a predetermined period.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Following the 2019 Revised Patent Subject Matter Eligibility Guidance and its October 2019 update, under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (machine). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
The highlighted features are treated as belonging to mental process grouping.  
According to the 2019 Guidance: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’).”
Also, in the above claim, the limitation “the evaluation information is configured by evaluating the driving feature in a point-addition scoring manner on the basis of the received information, and then, the evaluation information is reset or discarded after a lapse of a predetermined period ” constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that also fall into/recite an abstract idea exceptions.  Specifically, it falls into the grouping of subject matter when recited as such in a claim limitation that covers a combination of mental processes and certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk) when a decision is made to discard outdated and, therefore, irrelevant, evaluation data.
Similar abstract idea is recited in Claims 12 and 15. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the above claims recites additional elements that integrate the exception into a practical application of that exception. 
For example, Claim 1 comprises the following additional elements/steps:
receive information about a driving feature of a vehicle from an in-vehicle device including a detection unit mounted on the vehicle, the driving feature being obtained based on a driving state of the vehicle, a driving environment around the vehicle and a driver's state detected by the detection unit;
transmitting the registered driving safety score to another user differing from the vehicle and transmitting, to the first vehicle, the selected superior vehicle, and
in-vehicle device mounted on the first vehicle
Electronic Control Unit;
at least one processor circuit with a memory comprising instructions.
Claims 12 and 15 comprise similar additional elements and also a server (Claim 12). 
With regards to Claim 1, the additional element in the preamble of “An information management apparatus” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  
The additional elements such as in-vehicle device mounted on the first vehicle, Electronic Control Unit, and steps of receiving and transmitting information are generally recited and are not meaningful limitations and are not qualified as particular machines. A step of receiving information about a driving feature of a vehicle is an insignificant extra-solution activity because this additional element represents mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality.  A step of transmitting, to the first vehicle, the selected superior vehicle is not a meaningful limitation because it is recited in generality and represents insignificant extra-solution activity to the judicial exception. A generically-recited computer components (software/hardware parts of a processor circuit/memory) are not meaningful limitations or particular machines. Similarly, a generically recited server in Claim 12 is not meaningful additional element and is not qualified as particular machine. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement in the functioning of a computer and/or other technology or technological field and/or use a particular machine.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.  
However, under the Step 2B analysis, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As indicated above, the additional elements in the claim are recited at a high level of generality and are not qualified as particular machines.  They are well-understood and purely conventional or routine in the relevant art, as can be seen from the references of record, and they are recited at a high level of generality without adding “significantly more” features that would limit the application of the abstract idea.   According to MPEP 2106.05: “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”
Similarly, the dependent claims 3 and 7-11 do not recite additional elements to reflect the practical application of the abstract idea as well as these claims do not comprise additional elements that would qualify for significantly more.  The additional elements of the dependent claims just extend/narrow the abstract idea of Claim 1 and/or add additional elements that are generically-recited and represent extra-solution activity not qualified for a practical application and/or significantly more than the abstract idea (Claim 11 – a unit for receiving/transmitting credit information). 
The claims, therefore, are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-8, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Charles Mohn et al. (US 2014/0045147), hereinafter ‘Mohn’ in view of Asaf Tamir et al. (US 2007/0027583) hereinafter ‘Tamir’, in view of Ippei Nambata (US 2009/0281717), hereinafter ‘Nambata’.

With regards to Claim 1, Mohn discloses 
An information management apparatus (fleet management system 100, Fig.1) comprising: 
at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least: receive information (106a-106c, ECM 202, Fig.2; [0047, 0069])  about a driving feature of a vehicle from an in-vehicle device including a detection unit mounted on the vehicle, the driving feature being obtained based on a driving state of the vehicle (a data acquisition device may house one or more accelerometers therein so as to detect particular types of vehicle movement, such as hard brakes, acceleration [0193]; data acquisition device 106a is configured to mount directly to a dash component inside the cabin of vehicle 102a [0069]; also, [0076]);
configure (a network device, such as computing device 700 [0161]), on the basis of the received information, evaluation information indicating safety of the driving feature (detect particular types of vehicle movement, such as hard brakes, acceleration, and lane changes. Instances of this type of vehicle movement may be recorded by data acquisition device 106a may communicated to control center 104 via portable wireless data transfer and display device 112a for purposes of safety monitoring [0076]; process the vehicle data, the driver information, and the driver communications into an electronic driver scorecard according to specified safety and efficiency criteria [0026]), the evaluation information being associated with an identifier of the vehicle (Driving log 880 also includes a listing of driver and vehicle information 882 corresponding to driving log 880 [0160]); 
register (a network device, such as computing device 700 [0161]) the vehicle according to the evaluation information associated with the identifier based on a criterion (The vehicle data, driver information, and the driver communications may then be stored in memory. The device may utilize a processor to process vehicle data, driver information, and driver communications into an electronic driver scorecard according to various safety and efficiency criteria …the driver as a whole is given a total rating   … a single driver has been selected by the driver [0162]; Fig. 11; an electronic driver scorecard may categorize the drivers according to a specified organizational grouping. In different examples, the specified organizational grouping may include one or more of a group consisting of: home office, a type of driver, a type of vehicle, a type of cargo, a corporate entity, a government entity, a nonprofit entity, a cooperative entity, a geographic location, a date of driver service, and a time of driver service. These groupings may also be selectable and configurable so as to allow the user to customize the scorecard [0165]; based on the evaluation, present a representation of the relative performances of the drivers within the fleet to a user … a plurality of drivers may be listed according to their respective safety and efficiency ratings, or based on their overall alphanumeric score. [0166]; Driver Scorecard 874, Fig.12), 
  transmitting (114a, Fig.3) the information to another user differing from the vehicle, so as to become available for the other user (The electronic reports may be readily communicated to a remote network device [0005]; external computer device 150 may acquire the requested data directly from portable wireless data transfer and display device 112a through network 801, or may receive the information from control center 104 through wireless network connection 802 [0066]; portable wireless data transfer and display device 112a may communicate with transceiver 122 over cellular link 120a to wirelessly communicate the vehicle data to remote network 130 [0078]; Inspector 154, Fig.3); and 
selecting (a user interface 850 [0156]), on the basis of the information, the superior vehicle running within a distance from a current location of a first vehicle (Fleet view tab 860 further lists vehicle IDs and corresponding driver IDs in a location adjacent to map 862 [0156]; Fleet view tab 860 allows for selection of the vehicle. Selection of a vehicle on map 862 induced pop-up window 863 [0157]), 
if information indicating the current location of the first vehicle is received from an in-vehicle device mounted on the first vehicle (map 862, Fig.11; [0157]; data acquisition devices 106a-106c may receive location information such as global positioning system (GPS) signals 108 from GPS satellites 109 to determine the locations of their respective vehicles 102a-102c [0051]), wherein 
the selected superior vehicle is transmitted to the first vehicle (A user to may send a work requests to wireless devices corresponding the vehicles shown in by either selecting one of the vehicles directly on map 862 [0157]).
In addition, Mohn discloses the first vehicle uses a function in which at least some of driving operations is performed by an ECU being an in-vehicle device mounted on the first vehicle (Electronic Control Unit), (ECM 202 is an electronic device that … controls various functions of vehicle 102a [0069]).
Mohn further discloses the evaluation information is configured by evaluating the driving feature in a point-addition scoring manner on the basis of the received information (The electronic scorecard may include one or more alphanumerical ratings according to a user's selection of driver(s). In the example shown on page 26, a single driver has been selected by the driver. The driver's overall fuel usage, number of stop idles and other criteria are given numerical ratings. Similarly, the driver as a whole is given a total rating for a selected period of time [0162]) and registering the vehicle as a driving safety score (a plurality of drivers may be listed according to their respective safety and efficiency ratings, or based on their overall alphanumeric score [0166]).
However, Mohn does not necessarily disclose that the driving feature being obtained based on a driving environment around the vehicle and a driver's state detected by the detection unit; registering the vehicle as a driving safety score if the evaluation information associated with the identifier satisfies a criterion, the driving safety score recommending the vehicle as a superior vehicle; transmitting the registered driving safety score, selecting the superior vehicle running within a predetermined distance from a current location of a first vehicle, wherein the transmission unit transmits, to the first vehicle, the selected superior vehicle, and the evaluation information is reset or discarded after a lapse of a predetermined period.
Tamir discloses receiving information about a driving feature of a vehicle from an in-vehicle device including a detection unit mounted on the vehicle (a vehicle-mounted apparatus for monitoring vehicle behavior [0073]), the driving feature being obtained based on a driving state of the vehicle (determining the speed at which the vehicle enters a specific structural road portion, such as a curve, a bump, a down-hill slope or an intersection [0024]; uses information from an accelerometer and/or a speedometer [0037]; monitoring the driving behavior in a vehicle [0039), a driving environment around the vehicle  (curvature of the road, the weather conditions and/or other information that affects the proper speed of the vehicle [0066]; information from other vehicles in the vicinity, it is determined whether the vehicle 150 gave the right of way to the other vehicles. The information from other vehicles may be based, for example, on cameras or radars stationary or mounted on vehicle 150 [0277]) and a driver's state detected by the detection unit (Other dedicated sensors may relate to the alertness of the driver, for example measuring intoxication, fatigue, nervousness and/or attention [0299]; Fatigue may also be determined based on a comparison of the current driving behavior (e.g., average speed, number of lane changes) to the driver's profile [0300]).
Tamir also discloses that the first vehicle uses a function in which at least some of driving operations (projector (or the car headlights) may be automatically operated to illuminate an important traffic sign or safety hazard … approaching vehicle is illuminated to call the attention of the driver to that direction. The position of the hazard or traffic sign is optionally determined from memory unit 116 and/or from a radar mounted on vehicle 150 [0169]; when control station 130 is aware of vehicles standing at the stop sign, the information is transmitted to monitoring unit 102, which accordingly reduces the distance in which vehicle 150 needs to stop [0189]; monitoring unit 102 perform vehicle control acts (e.g., braking) [0206]) is performed by an ECU (Electronic Control Unit) (Monitoring unit 102, Processor 114, Fig.1).
Tamir discloses registering the vehicle as a driving safety score according to the evaluation information associated with the identifier based on a criterion (vehicles that have a high safety rating (i.e., they are considered as usually being driven properly) are given more weight in the evaluation [0020]; gives more weight to second vehicles having a specific safety rating [0086]; assigning a safety score to a vehicle [0129]; safety related points [0157]; an absolute safety score is provided based on a predetermined set of attributes [0301]; a camera acquires images of the road beneath and/or in front of the vehicle, and the weather is determined using image processing methods which identify rain, snow and/or low visibility conditions. Wind levels may be determined from the general forecast and/or from the accelerometer readings [0341]; The weight may also be used in preparing the safety score and/or reports for the vehicle [0346]) and analyzing, on the basis of the driving safety score credit information, vehicles running within a distance from a current location of a first vehicle (the information is collected by long distance cameras which identify vehicles [0045]; provide accurate distance information from vehicles in front of the monitored vehicle [0171]; analyzing safety distance keeping of a vehicle … and providing a distance keeping score to the vehicle responsive to the events and assigned scores [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohn in view of Tamir that a registration unit would register the vehicle (driver) among other vehicles as a driving safety score according to the evaluation information associated with the identifier if (when) the evaluation information associated with the identifier satisfies a criterion such as an appropriate (high enough) numeric rating as discussed in Tamir ([0086]), and, correspondingly, analyze/recommend this vehicle (driver) as a superior vehicle among other vehicles while transmitting this information to a different user (in a different vehicle) to safely manage road load driving maps (the collected information includes information on road points at which a relatively large number of vehicles undergo abnormal behavior, Tamir [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohn in view of Tamir to consider whether this superior vehicle is running within a predetermined distance from a current location of a first vehicle, in order to satisfy safe distance criteria (Safe Distance keeping  [0276], Tamir) to avoid strong brakings (Tamir [0292]).
Nambata also discloses configuring the evaluation information by evaluating the driving feature in a point-addition scoring manner on the basis of the information received (the CPU 22 calculates the aptitude for the route to the destination for each driver, as an evaluation score. Concretely, the CPU 22 calculates the point for each component as shown by the following (A) to (D), and calculates the evaluation score based on the points [0060]).
Nambata also discloses, while calculating the aptitude, giving priority to current parameters (the parameter used at a time of calculating the aptitude [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohn in view of Tamir, in further view of Nambata, to reset or discard the evaluation information after a lapse of a predetermined period as only current (priority) parameters are used (may calculate the aptitude by using the parameter based on the designated priority, Nambata [0014]) and, correspondingly, delete (discard/reset) old data beyond a particular predetermined time to free up memory with a fixed/predetermined memory capacity and/or reduce calculation load by not counting/considering distant events and corresponding event points that relate to past and not real time road situations.

With regards to Claim 3, Mohn in view of Tamir, in further view of Nambata discloses the claimed invention as discussed in Claim 1.
However, Mohn does not specifically disclose if the superior vehicle running within the predetermined distance comprises a plurality of superior vehicles, the selection unit randomly selects one of the plurality of superior vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohn in view of Tamir, in further view of Nambata in situations when the superior vehicle running within the predetermined distance comprises a plurality of superior vehicles, the selection unit would randomly select one of the plurality of superior vehicles because all of these vehicles satisfy the predetermined distance criteria and thus avoid unnecessary multiple distance calculations for a plurality of superior vehicles already determined.

With regards to Claim 6, Mohn in view of Tamir, in further view of Nambata discloses the claimed limitations as discussed in Claim 1.
Mohn additionally discloses the evaluation information by evaluating the driving feature in a point-addition scoring manner on the basis of the information received (The electronic scorecard may include one or more alphanumerical ratings according to a user's selection of driver(s). In the example shown on page 26, a single driver has been selected by the driver. The driver's overall fuel usage, number of stop idles and other criteria are given numerical ratings. Similarly, the driver as a whole is given a total rating for a selected period of time [0162]).

With regards to Claim 7, Mohn in view of Tamir, in further view of Nambata discloses the claimed limitations as discussed in Claim 1.
Mohn additionally discloses the transmission unit returns a query result in response to a request to query the registered credit information from the other user (In use, each wireless link 114a-114c transmits information between the respective data acquisition device 106a-106c and its corresponding portable wireless data transfer and display device 112a-112c. In some implementations, data acquisition devices 106a-106c do not provide their own user interfaces, e.g., displays, input buttons, but instead wirelessly communicate bi-directionally with portable wireless data transfer and display device 112a-112c to provide user interface functions for the overall mobile system 110a (refer, for example, to FIG. 2). For example, data acquisition device 106a may wirelessly communicate vehicle data through short range wireless link 114a so that portable wireless data transfer and display device 112a may update and display hours of service information on the display screen carried by the driver. In another example, data acquisition device 106a may determine the location of vehicle 102a and wirelessly communicate the location information to portable wireless data transfer and display device 112a so that portable wireless data transfer and display device 112a may display the location on a map. Example uses of portable wireless data transfer and display device 112a-112c as user interfaces for data acquisition device 106a-106c are discussed further in the descriptions of FIGS. 2-5 [0059]; also, [0078]; [0082]; [0190]).

With regards to Claim 8, Mohn in view of Tamir, in further view of Nambata discloses the claimed invention as discussed in Claim 1.
Mohn additionally discloses recording an unsafe driving (the accident data recorder may record vehicle parameters related to safety and may record information related to automobile accidents … a data acquisition device may track of when a safety violation, such as speeding, hard stop, or otherwise has occurred [0079]) and transmitting these data to a preregistered recipient  such as fleet management (portable wireless data transfer and display device 112a may communicate with transceiver 122 over cellular link 120a to wirelessly communicate the vehicle data to remote network 130 [0078]).
However, Mohn does not specifically disclose if the driving feature suggests unsafety, the transmission unit transmits information indicating the unsafety to a preregistered recipient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohn in view of Tamir, in further view of Nambata to transmit information indicating the unsafety to a preregistered recipient if the driving feature suggests unsafety because this information is need to compose an accurate scorecard reflecting driver’s behavior (The device may utilize a processor to process vehicle data, driver information, and driver communications into an electronic driver scorecard according to various safety… criteria [0162]). 

With regards to Claim 11, Mohn in view of Tamir, in further view of Nambata discloses the claimed invention as discussed in Claim 1.
Mohn additionally discloses a unit for receiving the credit information from the information management apparatus; and a unit for transmitting the credit information to a user's mobile terminal if a request to query for the credit information is received from a user's mobile terminal (The portable wireless data transfer and display device is configured to present the work request via the display and to accept an input from a driver responding to the work request via the user interface. The portable wireless data transfer and display device is configured to forward the input from the driver responding to the work request to the network device via the long-range wireless communication module and the long-range wireless network [0017]; The network device is configured to allow for selection of the drivers presented and is configured to send work requests to wireless devices in use by the selection of the drivers presented [0021]; Figs. 1, 6, and 9).

With regards to Claims 12 and 15, Mohn in view of Tamir, in further view of Nambata discloses the claimed limitations as discussed in Claim 1.
In addition, Mohn discloses a server [0113] (Claim 12).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mohn in view of Tamir, in further view of Nambata, in further view of Nishikawa Masao (JP 3574235), hereinafter ‘Masao’.

With regards to Claim 9, Mohn in view of Tamir, in further view of Nambata discloses the claimed invention as discussed in Claim 1.
Mohn further discloses transmitting, to a preregistered recipient, driving-related information as discussed above.
However, Mohn does not specifically disclose the transmission unit transmits, to a preregistered recipient, a degree of danger to the vehicle based on the driving feature.
Masao discloses determining a degree of danger to the vehicle based on the driving feature (an obstacle detecting means including a radar 12 for detecting an obstacle around the own vehicle and a degree of danger when the vehicle is steered in a direction in which the obstacle exists in accordance with an output of the obstacle detecting means are calculated. A risk calculating means including an ambient environment evaluation device 68; the torque detecting means for detecting a direction and a magnitude of a steering torque applied to a steering wheel; and necessary steering based on a predetermined relationship from an output of the torque detecting means. It is configured to include the support means for supporting at least a part of the force, and the correction means for changing the predetermined relationship according to the output of the risk degree calculation means [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohn in view of Tamir, in further view of Nambata, in view of Masao to transmit a degree of danger to the vehicle based on the driving feature to ensure safe autonomous driving (Masao [0192]).

With regards to Claim 10, Mohn in view of Tamir, in further view of Nambata, and Masao discloses the claimed invention as discussed in Claim 9.
Mohn further discloses the driving feature comprises a driving state of the vehicle and/or a state of the driver of the vehicle (driving analysis [0163]; detailed driving log [0168-0169]). 
Masao additionally discloses the driving feature comprises a driving environment around the vehicle (surrounding environment evaluation device 68 for evaluating the environment around the own vehicle is input [0063]).

Response to Arguments
35 USC §101

Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
The Applicants argue (p.17):  As set forth in claim 1 as amended, an in-vehicle device including a detection unit is mounted on the vehicle. A driving feature is obtained based on a driving state of the vehicle, a driving environment around the vehicle and a driver's state detected by the detection unit. In addition, claim 1 as amended recites that "some of driving operations are performed by an ECU (Electronic Control Unit) are received from an in-vehicle device mounted on the first vehicle" and "the selected superior vehicle is transmitted to the first vehicle." These elements are not abstract and point to specific physical items or functionality associated with vehicles.
The Examiner agrees that “these elements are not abstract”. However, for the reasons discussed in the rejection, they are not meaningful and/or not qualified for “significantly more” to indicate eligibility.
According to MPEP 2106.05.A: “It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility”. 
Also, with regrds to the “transmitting” step, according to MPEP 2106.05 (d).II: “the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network …”

The Applicants argue (p.17): Also, Applicant notes that claims that recite elements that cannot be practically performed in the human mind such that the human mind is not equipped to perform such claim elements are not mental process and therefor are not an abstract idea in accordance with step 2A. See MPEP §2106.04(a)(2)(III)(A) citing SRI Int'l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"… as directed to inventions that "could not, as a practical matter, be performed entirely in a human's mind"). 
The Examiner submits that unlike the steps of “analyzing network packets”, a human mind can perform the claimed steps such as evaluating information indicating safety of the driving feature of a particular vehicle/vehicles on a road from the safety standpoint which happens all the time while driving a (first) vehicle. That may also lead to an observation and a corresponding selection of a vehicle that best obeys driving safety, i.e. “superior vehicle”. Such selection is based on a well-known criteria of a safe distance kept.
Similarly, a human being may “forget” (discard) previous road observation (“after lapse of predetermined period”) information that becomes quickly irrelevant for the current situation as driving continues.
Even if some of these steps/functions may be improved or simplified with a use of a (generic) computer such as scoring, such activity is still qualifies as a mental process. According to the 2019 SME Guidance: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’).”

The Applicants argue (p.18): …as a practical matter, one cannot perform at least the function of obtaining a driving feature based on a driving state of the vehicle, a driving environment around the vehicle and a driver's state detected by the detection unit as set forth in claim 1 in one's mind.
The Examiner respectfully submits that the above steps were treated as additional elements and not as an abstract idea as indicated in the rejection above.

The Applicants argue (p.18): Applicant asserts that at least independent claims 1, 12, and 15 as amended recite further elements so as to amount to an inventive concept as per step 2B. 
The Examiner submits that the added features are recited in generality and are well-understood/ conventional in the relevant art.


35 USC §103

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863